                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      BEAUMONT DIVISION

 UNITED STATES OF AMERICA                                  §
                                                           §
                                                           §          CASE NUMBER 1:17-CR-00153-TH
 v.                                                        §
                                                           §
                                                           §
 ALVARO ROMERO (1),                                        §
 ARTURO ELIZONDO (2),                                      §
 RICARDO AVILES (4),                                       §
 JOSE RUBIO-VILLEGAS (6),                                  §
 INES RUBIO-VILLEGAS (7),                                  §
 ALEXANDER ALONSO-MASCORRO (8),                            §
 and SIDNEY ANTHONY WORRELL (10)                           §


                          ORDER ADOPTING THE MAGISTRATE JUDGE’S
                            REPORT AND RECOMMENDATION

        Pending before the undersigned is Defendant, Sidney Anthony Worrell’s, “Motion to

Suppress Text Messages, Cooperating Witness Testimony and Physical Evidence.”1 (Doc. No.

370.) The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. (Doc. No. 361.)

        Judge Hawthorn recommended denying the Defendants’ “Motion to Suppress Text

Messages, Cooperating Witness Testimony and Physical Evidence.”                      (Doc. No. 400.)        No

objections to his Report and Recommendation have been filed.

        Accordingly, the court finds that Judge Hawthorn’s findings, conclusions and analysis are

correct, and his report is ADOPTED. It is further




        1
           Defendants Alonso-Mascorro (Doc. No. 373) , Jose Rubio-Villegas (Doc. No. 374), Alvaro Romero (Doc.
No. 375), and Ines Rubio-Villegas (Doc. No. 379) filed motions to adopt Worrell’s motion to suppress, which were
granted on March 6, 2020. (Doc. No. 400.)

                                                       1
ORDERED that the Defendants’ “Motion to Suppress Text Messages, Cooperating Witness

Testimony and Physical Evidence” (Doc. No. 370) is DENIED.

       SIGNED this the 25 day of March, 2020.




                                   ____________________________
                                   Thad Heartfield
                                   United States District Judge




                                                2
